Filed 4/28/22 In re Rodney S. CA1/4

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 In re RODNEY S., a Person Coming
 Under the Juvenile Court Law.
 THE PEOPLE,
             Plaintiff and Respondent,
                                                                        A163793
 v.
 RODNEY S.,                                                             (Solano County
                                                                        Super. Ct. No. J43803
             Defendant and Appellant.


                                       MEMORANDUM OPINION1
         Rodney S. appeals from an October 5, 2021 dispositional order
declaring him a ward of the court and imposing various conditions of
probation. He contends the probation condition prohibiting him from being
present in a building that he knows contains firearms or weapons is invalid
and must be modified. In a prior opinion challenging the same condition in a
different wardship petition, this court held the condition was overbroad and




       We resolve this case by memorandum opinion in accordance with
         1

California Standards of Judicial Administration, section 8.1.

                                                               1
required modification.2 (People v. R.S. (Apr. 5, 2019, A154336) [nonpub.
opn.].) Contrary to Rodney’s contention, the law of the case doctrine is not
applicable here. Although this is Rodney’s fourth appeal under the same
juvenile court number, the prior appeals pertained to separate wardship
petitions, each with different underlying offenses and dispositional orders.
(See People v. Gray (2005) 37 Cal.4th 168, 197 [law of the case prevents
parties from seeking appellate reconsideration of issue previously decided in
same case]; Daar & Newman v. VRL International (2005) 129 Cal.App.4th
482, 488–489 [doctrine not applicable where prior opinion was in a related
but separate case].)
      In any event, we agree, and the Attorney General concedes, the
challenged probation condition must be modified. “[A] probation condition is
unconstitutionally overbroad if it imposes limitations on the probationer’s
constitutional rights and it is not closely or narrowly tailored and reasonably
related to the compelling state interest in reformation and rehabilitation.”
(People v. Forrest (2015) 237 Cal.App.4th 1074, 1080.) The current condition
reads: “The Minor shall not be present in any building or vehicle that he/she
knows contains a firearm, ammunition, or other dangerous or deadly
weapons. Nor shall the Minor be in the presence of any person or persons
whom the Minor knows illegally possesses a firearm, ammunition, or other
dangerous or deadly weapons, or who the Minor knows are gang members
and possess a firearm, ammunition, or other deadly or dangerous weapons.”
The current condition’s proximity limitation is not narrowly tailored and
reasonably related to the state’s interest in protecting the public, preventing


      2On our own motion, we take judicial notice of the following opinions
and related appellate records: People v. R.S. (May 3, 2018, A151464)
[nonpub. opn.]; People v. R.S., supra, A154336); People v. Rodney S. (Feb. 16,
2022, A160379) [nonpub. opn.]). (Evid. Code, §§ 452, subd. (d), 459.)

                                       2
Rodney’s future criminality, and rehabilitating Rodney. (See People v.
Forrest, at pp. 1084–1085.)
      Using the language we ordered in People v. R.S., supra, A154336, here
we order the condition of probation to be modified as follows: “The Minor
shall not be present in any building or vehicle in which he knowingly has
ready access to a firearm, ammunition, or other dangerous or deadly weapon,
whether it is lawfully possessed or was unlawfully acquired. Nor shall the
Minor be in the presence of any person or persons who the Minor knows
illegally possesses a firearm, ammunition, or other dangerous or deadly
weapons, or who the Minor knows are gang members and possess a firearm,
ammunition, or other dangerous or deadly weapons.”
                                   DISPOSITION
      Probation condition 21-3 is modified to read: “The Minor shall not be
present in any building or vehicle in which he knowingly has ready access to
a firearm, ammunition, or other dangerous or deadly weapon, whether it is
lawfully possessed or was unlawfully acquired. Nor shall the Minor be in the
presence of any person or persons who the Minor knows illegally possesses a
firearm, ammunition, or other dangerous or deadly weapons, or who the
Minor knows are gang members and possess a firearm, ammunition, or other
dangerous or deadly weapons.” As so modified, the October 5, 2021
dispositional order is affirmed.




                                        3
                                         _________________________
                                         Desautels, J.*


WE CONCUR:


_________________________
Streeter, Acting P.J.


_________________________
Brown, J.




A163793 People v. Rodney S.


      *Judge of the Alameda County Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                     4